


Exhibit 10.48F


AMENDMENT NO. 6 TO NOTE PURCHASE AGREEMENT
(Series 2008-A)

THIS AMENDMENT NO. 6 TO NOTE PURCHASE AGREEMENT (Series 2008-A) (this
“Amendment”) is executed as of April 11, 2012, by and among Cofina Funding, LLC,
as the Issuer (the “Issuer”), Victory Receivables Corporation, as the Conduit
Purchaser, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”),
as the Funding Agent and as a Committed Purchaser.
RECITALS
WHEREAS, the parties hereto are parties to that certain Note Purchase Agreement
dated as of November 21, 2008 (as amended through the date hereof, the
“Agreement”); and
WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Certain Defined Terms. Each capitalized term used but not defined
herein shall have the meaning ascribed thereto or incorporated by reference in
the Agreement.
SECTION 2.    Amendment to Agreement. The Agreement is hereby amended as
follows:
(a)    The definition of Maximum Funded Amount is amended and restated in its
entirety to read as follows:
“Maximum Funded Amount” means $175,000,000.
(b)    The Purchase Expiration Date is extended to April 10, 2013.
(c)    The form of Notice of Increase is amended to include a reference to the
account to which such funding is to be directed:
US Bank
St Paul, MN
ABA # 091000022
Acct # 173103322058
Beneficiary Name: Structured Finance Wire Clearing
Attention: Tiffany
SECTION 3.    Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement”, “hereof”, “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
SECTION 4.    Effectiveness. This Amendment shall become effective on the first
date on which BTMU has received:

701509837 05080260

--------------------------------------------------------------------------------




(a)    counterparts of this Amendment executed by each of the parties hereto
(whether by facsimile or otherwise); and
(b)    the fee set forth in the fee letter dated the date hereof.
SECTION 5.    Counterparts. This Amendment may be executed by different parties
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when so executed shall together constitute but
one and the same instrument.
SECTION 6.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 7.    Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
[Signatures Follow]





701509837 05080260    2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
 
COFINA FUNDING, LLC,
 
as the Issuer
 
 
 
 
By:
/s/James M. Grafing
 
Name:
James M. Grafing
 
Title:
Chief Financial Officer



[Signatures Continue on the Following Page]





701509837 05080260    S-1    Amendment No. 6 to Series 2008-A NPA

--------------------------------------------------------------------------------




 
VICTORY RECEIVABLES CORPORATION,
 
as the Conduit Purchaser
 
 
 
 
By:
/s/David V. DeAngelis
 
Name:
David V. DeAngelis
 
Title:
Vice President

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
 
YORK BRANCH,
 
as the Funding Agent
 
 
 
 
By:
/s/Aditya Reddy
 
Name:
Aditya Reddy
 
Title:
Managing Director

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
 
YORK BRANCH,
 
as Committed Purchaser
 
 
 
 
By:
/s/Victor Pierzchalski
 
Name:
Victor Pierzchalski
 
Title:
Authorized Signatory




701509837 05080260    S-2    Amendment No. 6 to Series 2008-A NPA